Order of the Supreme Court, Kings County, dated January 12, 1967, reversed, on the law, and proceeding remanded to the trial court for the sole and limited purpose of making specific findings on the issue of the voluntariness of defendant’s alleged confession, with the question of whether a further or de novo hearing is required left to the discretion of the trial court (People v. Sykes, 22 N Y 2d 159). No questions of fact were considered on this appeal. Beldock, P. J., Christ, Brennan, Rabin and Munder, JJ., concur.